 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   RAUL BENJAMIN GUTIERREZ
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00061-DAD-BAM
12                       Plaintiff,               STIPULATION TO EXONERATE CASH
                                                  BOND; ORDER
13   vs.
                                                  JUDGE: Hon. Dale A. Drozd
14   RAUL BENJAMIN GUTIERREZ,
15                      Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that Mr. Gutierrez’s order of release (7)(i) be deleted and the cash bond
19   posted on receipt #CAE100042026 in the above entitled case by Edgar Fernando Castro in the
20   amount of $8,000.00 be exonerated and returned to the surety.
21          All other conditions remain in full force and effect.
22
23                                                        Respectfully submitted,
24                                                        McGREGOR SCOTT
                                                          United States Attorney
25
26   DATED: July 8, 2019                                  /s/ Thomas Newman
                                                          THOMAS NEWMAN
27                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
28
 1                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
 2
 3   DATED: July 8, 2019                                   /s/ Charles J. Lee
                                                           CHARLES J. LEE
 4                                                         Assistant Federal Defender
                                                           Attorneys for Defendant
 5                                                         RAUL BENJAMIN GUTIERREZ
 6
 7                                              ORDER
 8          IT IS SO ORDERED that pretrial release condition 7(i) be deleted and the cash bond
 9   posted on receipt #CAE100042026 in the above-entitled case by Edgar Fernando Castro in the
10   amount of $8,000.00 be exonerated and returned to the surety.
11          All other conditions remain in full force and effect.
12
     IT IS SO ORDERED.
13
14      Dated:    July 8, 2019
                                                       UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
